Citation Nr: 0309664	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  01-08 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci


INTRODUCTION

The veteran had active service from January 1969 to November 
1970.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2001 decision by the Montgomery, Alabama, 
Regional Office (RO).


REMAND

The evidence of record herein was last reviewed by the RO in 
April 2001.  Thereafter, the veteran testified at a February 
2002 Board hearing convened in Montgomery.  After reviewing 
the evidence of record, the Board determined that further 
evidentiary development was warranted, and in March 2002 
undertook same pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  
Thus, considerable evidence has been added to the file since 
the evidence was last reviewed by the RO, including records 
of the Texas Worker's Compensation Commission, VA outpatient 
treatment records, and a report of a March 2003 VA 
examination.

The jurisdiction conferred upon the Board by 38 C.F.R. 
§ 19.9(a)(2), i.e., to adjudicate claims on the basis of 
evidence developed by the Board but not reviewed by the RO, 
has been ruled to be invalid.  See Disabled American Veterans 
v. Sec'y of Veterans Affairs, No. 02-7304, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. May 1, 2003).  Hence, this evidence 
must initially be considered by the RO.

Accordingly, the case is REMANDED to the RO for the 
following:

The RO should review all of the evidence 
of record.  If the benefit sought on 
appeal remains denied, it should issue a 
Supplemental Statement of the Case in 
accord with 38 C.F.R. §§ 19.31 and 19.38 
(2002).



The appellant has the right to submit additional evidence and 
argument on the issue appealed.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


_____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).


